780 N.W.2d 833 (2010)
Harmail SIDHU, Plaintiff-Appellant,
v.
Erin Melissa HANSEN, Tracy Wintermeyer, and 830 South Main Street, L.L.C., Defendants, and
Lori Wintermeyer and Wilson White Company, Inc., Defendants-Appellees.
Docket No. 140194. COA No. 276930.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Court, the application for leave to appeal the November 5, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., not participating due to a familial relationship with counsel of record.